Title: From Benjamin Franklin to Jonathan Williams, Sr., 20 April 1784
From: Franklin, Benjamin
To: Williams, Jonathan Sr.



Dear Kinsman,
Passy, April 20. 1784

The Bearer, Mr Biederman, is recommended to me by Persons of Distinction, as a Gentleman of Worth & very respectable Character, charged with the Concerns and Interest of many principal Manufacturers and Merchants in Saxony, between which Country and ours I should be glad to see a commercial Intercourse opened and established, as it might be advantageous to both. I recommend him therefore very earnestly to your Civilities, and to all the Information & Advice that as a Stranger may be useful to him, wherein you will very much oblige Your affectionate Uncle

B Franklin
Jonathan Williams Esqr

